FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  1 7 
C|grk, U.S. District and
MoMoLU B. STEWART, ) °"k'"°t°y C°""S
)
Plaintiff, )
)
v. ) Civi1 Action No.  _, l 0 
)
ASSISTANT UNITED STATES ATTORNEY ) U NQ,
ALBERT A. HERRING, et cll., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis
and pro se complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff brings this civil rights action under 42 U.S.C. § 1983, among other provisions,
against the Assistant United States Attorney who prosecuted the criminal case in the Superior
Court of the District of Columbia, the Metropolitan Police Department crime scene search officer
who testified at trial, and the United States of America. Generally, plaintiff alleges that the
defendants violated his rights protected under the Fourth, Fifth, Sixth and Fourteenth
Amendments to the United States Constitution by causing his unlawful detention, prosecution,
conviction and incarceration. Plaintiff demands a declaratory judgment, compensatory and
punitive damages, and costs and expenses of litigation.

Because plaintiffs claims go to the fact of his incarceration, he cannot recover damages
in this civil rights action without showing that his confinement has been invalidated by
"revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a

state tribunal authorized to make such determination, or . . . a federal court’s issuance of a writ of

habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord Whz`te v. Bowie, l94
F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite and therefore his
complaint fails to state a claim upon which relief can granted. This action will be dismissed
under 28 U.S.C. §§ l9l5(e)(2)(B)(ii) and l9l5A(b)(l). An Order is issued separately.

ha are

f Uidted States District Judge
DATE; _/M_\, rcr-l 1~¢>- <>